Citation Nr: 1225035	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to April 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO reopened the Veteran's previously denied claim for service connection for an acquired psychiatric disorder (characterized as mental illness) and denied the claim on the merits.  The Veteran timely appealed the March 2007 determination, and this appeal ensued. 

Additionally, the Veteran has been diagnosed with anxiety, depression, organic mental disorder, borderline intelligence quotient, mood disorder, affective disorder, personality disorder, et.al.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders. 

The reopened claim of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO denied service connection for a psychiatric disorder, characterized as mental illness.  Notice of that determination was sent to the Veteran that same month.  A notice of disagreement was not received within the subsequent one-year period.

2. In October 1999 correspondence sent to the Veteran, the RO declined to reopen a claim of service connection for a psychiatric disorder because new and material evidence had not been received to reopen the previously denied claim.  A notice of disagreement was not received within the subsequent one-year period. 

3.  In an August 2003 rating decision, the RO denied the Veteran's claim to reopen the previously denied claim for service connection for a psychiatric disorder, characterized as mental illness.  Notice of that determination was sent to the Veteran that same month.  A notice of disagreement was not received within the subsequent one-year period.

4.  Evidence submitted since the RO's August 2003 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1996, October 1999, and August 2003 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has been received since the RO's August 2003 rating decision, which denied service connection for a psychiatric disorder, thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a psychiatric disorder, there is no prejudice to the Veteran, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In April 1996, the Veteran submitted a claim of service connection for mental illness.  He asserted that his mental illness was related to basic training and that it caused a lot of damage.  The Veteran's claim was denied by rating decision dated July 1996.  In that decision, the RO found that the Veteran's claim was not well grounded, noting that neither service treatment records nor post service medical records showed treatment for a psychiatric condition.  Notice of that decision was provided to the Veteran, along with his appellate rights, in July 1996.  A notice of disagreement was not received within the subsequent one-year period, nor was any additional evidence received within that time period, and the July 1996 rating decision became final.  38 C.F.R. §§ 3.156(b), 20.1103.

In May 1999, the Veteran again submitted a claim of service connection for a mental disorder and trouble with his mind, alleged to have started on January 23, 1982.  In October 1999 correspondence, the Veteran was notified that the previous denial of his claim for service connection for a mental disorder was confirmed and continued, as no new and material evidence had been received.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any additional evidence received during that time period.  Id.  

In December 2002, the Veteran again filed a claim for service connection for mental illness due to basic training.  In a subsequent rating decision issued in August 2003, the RO found that new and material evidence had not been received to reopen the Veteran's claim.  Specifically, the RO found that the evidence submitted did not show evidence of a psychiatric condition.  Accordingly, the Veteran's claim was denied.  Notice of the August 2003 rating decision was sent to the Veteran the same month, along with his appellate rights.  A notice of disagreement was not received within the subsequent one-year period and the August 2003 rating decision became final.  The Veteran submitted a document to VA in October 2003 concerning his attempt to obtain records from physicians.  The RO had notified him that records from the named medical practitioners had not been obtained.  The Veteran's submission is not new and material evidence as it does not tend to show he had a mental illness in service or a psychiatric disorder after service.  See 38 C.F.R. § 3.156(b).

Thereafter, in August 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for mental and mood disorders.  In a March 2007 rating decision, the RO found that new and material evidence had been received to reopen the claim for service connection for a psychiatric disorder.  However, the RO denied the claim on the merits. 

Currently, the Veteran contends that his psychiatric disorder is related to his period of active service.  Specifically, the Veteran asserts that his current psychiatric disorder became a problem during basic training, at which time he felt that the government was "playing on [his] mind" and he began to "act unnormal."  In support of his claim, the Veteran submitted private medical records and Social Security Administration (SSA) records showing diagnoses and treatment related to a psychiatric disorder.  This evidence is new and material, because it raises the possibility that the Veteran has a current psychiatric disorder that may have manifested during his period of active service.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Board acknowledges that, in the March 2007 rating decision, the RO determined that new and material evidence had been received to reopen the Veteran's claim.  Nevertheless, as service connection for a psychiatric disorder was finally denied by an August 2003 rating decision, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

New evidence means evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior RO denial in August 2003, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a psychiatric disorder because the newly submitted evidence did not show, among other things, evidence of a current psychiatric disorder.  That decision became final. 

Since the last final decision in August 2003, evidence has been added to the claims file, including private medical records and SSA records showing current diagnoses and treatment related to a psychiatric disorder, and lay statements from the Veteran indicating that his psychiatric problems began during basic training.  

Importantly, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When presumed credible, the new evidence added to the claims file since the last final denial raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence is new and material and reopening the claim of entitlement to service connection for a psychiatric disorder is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for an acquired psychiatric disorder having been submitted, the claim is reopened.


REMAND

Having reopened the claim of entitlement to service connection for an acquired psychiatric disorder, VA now has the duty to notify the appellant as to how to substantiate his claim and to assist him in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claims and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

Records obtained from the Social Security Administration (SSA) show that the Veteran has been receiving Social Security Disability since May 1991 due, in part, to a psychiatric disorder.  Although the Veteran's psychiatric disorder did not render him disabled until May 1991, it appears that his psychiatric symptoms may have begun earlier.  For example, in a treatment record dated in August 1987, the Veteran was noted to be apprehensive and anxious during a physical examination, and his responses were noted to be very vague.  The physician diagnosed a moderate anxiety reaction without psychotic components.  Additionally, in a May 1992 psychiatric review for the purpose of SSA disability benefits, it was noted that the Veteran had received psychiatric treatment in 1982, though he had not received any since that time.  Thus, it appears that the Veteran may have exhibited the onset of a mental disorder during service, or shortly after separation.  

However, the Veteran's service treatment records may be incomplete.  Available service medical records show that an April 1971 entrance examination was negative for complaints or clinical findings related to a psychiatric disorder.  In December 1981, the Veteran was treated for hyperventilation and chest pains.  Shortly thereafter, in April 1982, he was separated from service.  As the Veteran has alluded to treatment in service for psychiatric problems for which there are no records, further efforts should be made to ensure that the Veteran's entire service treatment records have been obtained and associated with the claims file. 

Additionally, in various written statements, the Veteran suggests that he was discharged from the Navy because of psychiatric problems.  However, the record does not contain any administrative documentation regarding the Veteran's discharge other than a DD Form 214.  The Veteran's personnel folder has not been associated with the claims file, yet a review of the Veteran's personnel file may provide some insight into the onset of the Veteran's psychiatric problems.  

Next, further efforts should be made to obtain outstanding private treatment records relevant to the Veteran's claim.  In this regard, the Board observes that private hospital records relating to treatment for mental illness were requested by VA in December 2002, and a February 2003 response was received from Gadsden Community Hospital stating that the records would not be provided because the authorization was not dated.  A subsequent request for records accompanied by a dated authorization was returned as undeliverable.  Thereafter, no further efforts were made to obtain those records.  As the claim is being remanded for other reasons, further efforts should be made to obtain those private records.  In addition, the Veteran has reported that he was treated at the Gadsden Memorial Hospital and by Dr. Price.  

The record also shows that the RO attempted to obtain records from two private providers who conducted mental examinations of the Veteran between 1990 and 1991.  Although negative responses were received, it was noted in one response that the Office of Disability Determinations might have a copy of the reports.  Additionally, in a January 2003 written statement, the Veteran indicated that the Office of Disability Determinations had a file on him.  In this regard, it does not appear that all of the Veteran's SSA records have been obtained and associated with the claims file.  A majority of the records provided by the SSA in response to VA's request relate to the Veteran's child, and not the Veteran himself.  Further, May 1992 and October 2007 SSA determinations make reference to various medical reports which are not of record, including, most recently, a July 2007 psychological report.  On remand, the Veteran's SSA records should again be requested and if it is ultimately determined that the further records do not exist or that further efforts to obtain the records would be futile, then the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 

Significantly, the Veteran has not been afforded a VA examination to determine the nature and etiology of his psychiatric disorder.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, although the service treatment records are negative for clinical findings relating to a psychiatric disorder, the Veteran has provided competent lay testimony indicating an onset of psychiatric symptoms in service and a continuity of symptoms ever since.  Additionally, the Veteran's testimony is supported by the May 1992 SSA report, which notates the Veteran's report of psychiatric treatment in 1982.  However, while the Veteran is competent to report psychiatric symptoms that he experiences, he is not competent to provide a medical opinion on causation or etiologically relate his current psychiatric disorder to active service.  This is a complex medical question that needs to be answered by a medical professional.  Therefore, the Board finds that a remand for a VA etiological examination and opinion is necessary.  

Accordingly, once all additional evidence is added to the claims file, the Veteran should be afforded a VA examination to diagnose all current psychiatric disorders and determine whether it is at least as likely as not that any diagnosed psychiatric disorder had its onset during service,  whether a psychosis manifested to a compensable degree within the first post-service year, or whether a psychiatric disorder is otherwise related to any aspect of the Veteran's service, including alleged mustard gas exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain additional service treatment records, including any pertaining to psychiatric assessment / treatment.  

 All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request the Veteran's complete service personnel records.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and ask him to identify names, addresses, and approximate dates of treatment for all health care providers, VA and non-VA, who may possess additional records pertinent to his claim, including Gadsden Community Hospital, Gadsden Memorial Hospital and Dr. Price.  With appropriate authorization from the Veteran, obtain and associate with the claims file any treatment records pertinent to the claim on appeal that the Veteran identifies that have not been previously secured. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond pursuant to 38 C.F.R. § 3.159 (e).

4.  Attempt to obtain additional SSA records pertaining to the Veteran including any determinations concerning applications for disability benefits and the records, including medical records, relied upon in reaching the determination.  If it is ultimately determined that additional records do not exist or that further efforts to obtain the records would be futile, then the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 

5.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of the Veteran's psychiatric disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed psychiatric disorder.  

The examiner should diagnose all current psychiatric disorders and opine as to whether any diagnosed acquired psychiatric disorder at least as likely as not (a probability of 50 percent or greater) had its onset during service, was shown within the first post-service year if a psychosis is diagnosed, or is otherwise related to any aspect of the Veteran's active service, including alleged exposure to mustard gas.  If a psychosis presented itself within one year of discharge, the examiner should explain the symptoms and signs exhibited and the severity of the condition at that time.  

In so opining, the examiner should consider the service treatment records, pertinent VA and private medical evidence in the claims file, as well as the records provided by the SSA, which note a report of psychiatric treatment in 1982.  The examiner should also consider the lay statements provided by the Veteran, including his contentions that his mental state began to deteriorate during basic training.  The examiner should also consider any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished. 

6.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim after taking any other development action deemed warranted.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


